                Case: 20-12777     Doc: 13    Filed: 08/21/20   Page: 1 of 14




                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:

FLUID END SALES, INC., d/b/a FIVE                      Case No. 20-12777-JDL
STAR RIG & SUPPLY CO., INC.,                           Chapter 11
                                                       Subchapter V
         Debtor.

               DEBTOR’S EMERGENCY MOTION FOR INTERIM AND
              FINAL ORDERS GRANTING AUTHORIZATION TO PAY
             CERTAIN PREPETITION TAXES AND FEES, WITH BRIEF
           IN SUPPORT AND NOTICE OF OPPORTUNITY FOR HEARING

                     NOTICE OF OPPORTUNITY FOR HEARING

         Your rights may be affected. You should read this document carefully
         and consult your attorney about your rights and the effect of this
         document. If you do not want the Court to grant the requested relief, or you
         wish to have your views considered, you must file a written response or
         objection to the requested relief with the Clerk of the United States
         Bankruptcy Court for the Western District of Oklahoma, 215 Dean A.
         McGee Avenue, Oklahoma City, OK 73102 no later than Tuesday,
         August 25, 2020, at 4:00 p.m. You should also serve a file-stamped copy
         of your response or objection to the undersigned movant/movant’s attorney
         [and others who are required to be served] and file a certificate of service
         with the Court. If no response or objection is timely filed, the Court may
         grant the requested relief without a hearing or further notice.


         Debtor, Fluid End Sales, Inc., d/b/a Five Star Rig & Supply Co., Inc. (the

“Debtor”), by and through the undersigned counsel, respectfully files this Emergency

Motion for Interim and Final Orders Granting Authorization to Pay Certain Prepetition

Taxes and Fees (the “Motion”). In support thereof, the Debtor would show the Court as

follows:


01524905.DOCX
              Case: 20-12777      Doc: 13     Filed: 08/21/20    Page: 2 of 14




                 JURISDICTION AND STATUTORY AUTHORITY

       1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334.

       2.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       3.     The statutory predicates for the relief requested are sections 105(a), 363,

and 541 of Title 11 of the United States Code (the “Bankruptcy Code”).

                                     BACKGROUND

       4.     On August 20, 2020 (the “Petition Date”), the Debtor filed a voluntary

petition with this Court pursuant to Subchapter V of Chapter 11 of the Bankruptcy Code.

       5.     Pursuant to Bankruptcy Code section 1184, the Debtor has retained

possession of its assets as a debtor in possession and is continuing to operate its business.

       6.     The Debtor is an Oklahoma corporation with its principal place of business

in Oklahoma City, Oklahoma.

       7.     Founded in 1983, the Debtor provides supplies and equipment to the oil and

gas industry. In addition to selling products acquired from various third parties, the

Debtor also manufactures a variety of oilfield equipment.

       8.     The Debtor operates its business from a facility located at 8009 South I-35

Service Road, Oklahoma City, Oklahoma 73149, which the Debtor leases from a non-

debtor third party.




                                              2
              Case: 20-12777      Doc: 13     Filed: 08/21/20    Page: 3 of 14




       9.     In the nearly forty years that the Debtor has been in business, it has faced

and adapted to numerous challenges in the oil and gas industry. However, the current

downturn has been particularly harsh. As oil and gas drilling and production activities in

the state have severely decreased with the unexpected decline in commodity prices, the

Debtor has seen its income correspondingly fall. Although the Debtor has engaged in

aggressive cost cutting measures, the Debtor nevertheless is currently facing a liquidity

crisis. Its cash flow issues have been compounded by various lawsuits brought by

creditors. The legal fees associated with defending those lawsuits have further drained

the Debtor’s limited cash.

                  RELIEF REQUESTED AND BRIEF IN SUPPORT

       The Debtor requests, pursuant to Bankruptcy Code sections 105(a), 363(b), and

541, authority, but not direction, to pay certain pre-petition tax obligations (the

“Taxes”) and licensing fees (the “Licensing Fees”) to various state and local

authorities (collectively, the “Taxing Authorities”), including those obligations

subsequently determined upon audit to be owed for periods prior to the Petition Date

and any amounts paid by check prior to the Petition Date which have not yet cleared.

       At this time, the Taxing Authorities known by the Debtor include the Internal

Revenue Service, Oklahoma Tax Commission, Oklahoma County Treasurer, City of

Oklahoma City, Texas Comptroller, and the West Virginia State Tax Department.1


1
  The Debtor also remits taxes to taxing authorities with respect to federal, state, and local
income taxes, social security, and Medicare that the Debtor withholds from employees’

                                              3
             Case: 20-12777     Doc: 13     Filed: 08/21/20   Page: 4 of 14




However, the relief requested herein is to be applicable with respect to all Taxing

Authorities, including any that are identified subsequent to the filing of this Motion.

      In the normal course of its business, the Debtor collects and/or pays the following:

             The Debtor pays annual state and federal income taxes. The Debtor had
              a loss for the 2019 tax year, so anticipates not owing any income taxes
              for such period.

             The Debtor is required to pay taxes on personal property owned (the
              “Property Taxes”). The Property Taxes are typically based on the value
              of the subject property. The Property Taxes are typically paid semi-
              annually in May and December. As of the Petition Date, the Debtor
              owed personal property taxes for 2018 in the amount of $25,734.50 and
              for 2019 in the amount of $52,574.15.

             The Debtor sells supplies and equipment to customers located in various
              other states. Certain of these states collect franchise taxes based on
              business conducted within such state. Franchise tax returns are generally
              due annually each Spring. In 2018, franchise taxes for the Debtor totaled
              $2,417.50. The Debtor believes that it is current on all franchise taxes
              due as of the Petition Date.

             The Debtor routinely collects sales and use taxes on the gross receipts
              from the sale of personal property and/or furnishing of certain services.
              Generaly, sales tax returns are due monthly. The Debtor believes that it
              is current on all sales and use taxes due as of the Petition Date.

             Many municipal, county, and state governments require the Debtor to
              obtain various licenses and pay corresponding fees (the “Licensing
              Fees”) in order to conduct certain business activities. Typically, these
              Licensing Fees are payable upon the renewal of the applicable license.

      Bankruptcy Code section 541 provides that all a debtor’s legal and equitable

interests in property as of the petition date are property of the bankruptcy estate.


wages. Remittance of these taxes to the applicable taxing authorities is addressed in a
separate motion filed contemporaneously herewith pertaining to the Debtor’s employee
wage and benefits programs.

                                            4
             Case: 20-12777      Doc: 13     Filed: 08/21/20    Page: 5 of 14




11 U.S.C. § 541. Bankruptcy Code section 363(b)(1) provides that “[t]he trustee,

after notice and a hearing, may use, sell, or lease, other than in the ordinary course

of business, property of the estate.” 11 U.S.C. § 363(b)(1). Pursuant to Bankruptcy

Code section 105(a), the “court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.”            11 U.S.C.

§ 105(a). The Debtor submits that ample cause exists to grant the relief requested.

       Payment of the Taxes and Licensing Fees is critical to the Debtor’s continued and

uninterrupted operations.     Non-payment of these obligations may cause Taxing

Authorities to take precipitous action, including, but not limited to, filing liens,

preventing the Debtor from conducting business in the applicable jurisdictions, or seeking

to lift the automatic stay, any of which would disrupt the Debtor’s day-to-day operations

and could potentially impose significant costs on the Debtor’s estate.

       The requested relief is also justified because to the extent any of the Taxes or

Licensing Fees have been collected from third parties, such funds must be held in trust by

the Debtor for the benefit of the Taxing Authorities and do not constitute property of the

Debtor’s estate. See, e.g., Begier v. IRS, 496 U.S. 53, 59-61 (1990) (withholding taxes

are property held by debtors in trust for another and, as such, are not property of debtors’

estates); City of Farrell v. Sharon Steel Corp., 41 F.3d 92, 95 (3d Cir. 1994) (withheld

taxes were subject to a trust); Al Copeland Enters., Inc. v. Texas, 991 F.2d 233, 235 (5th

Cir. 1993) (debtors’ pre-petition collection of sales taxes and interest thereon held

subject to trust and not property of estate); Shank v. Wash. State Dep’t of Revenue

                                             5
             Case: 20-12777     Doc: 13    Filed: 08/21/20    Page: 6 of 14




(In re Shank), 792 F.2d 829, 830 (9th Cir. 1986) (sales taxes required by state law to

be collected by sellers from their customers are “trust fund” taxes); In re Am. Intl

Airways, Inc., 70 B.R. 102, 103 (Banks. E.D. Pa. 1987) (stating that excise and

withholding taxes are “trust fund” taxes). Because withheld taxes are not property of

the Debtor’s estate, these funds are not available for the satisfaction of creditors’

claims.

       Further, taxes and regulatory fees that are withheld on behalf of a governmental

entity are afforded priority status under Bankruptcy Code section 507(a)(8). 11 U.S.C.

§ 507(a)(8). As priority claims, such obligations must be paid in full before any

general unsecured obligations of the Debtor may be satisfied.        Consequently, the

requested relief merely affects the timing of the Debtor’s payment, not the amount paid

in respect thereof.

       Moreover, many federal and state statutes hold officers and directors of

collecting entities personally liable or criminally responsible for certain taxes and

fees owed by those entities and for withheld taxes and fees that are not turned over

to the relevant Taxing Authorities. To the extent that any taxes or fees remain

unpaid or are not turned over by the Debtor, the Debtor’s officers and directors may

be subject to lawsuits or criminal prosecution during the pendency of this Chapter 11

case. The threat of a lawsuit or criminal prosecution, and any ensuing liability,

would distract the Debtor and its personnel from important tasks, to the detriment of

all parties in interest. The dedicated and active participation of the Debtor ’s officers

                                           6
              Case: 20-12777     Doc: 13     Filed: 08/21/20    Page: 7 of 14




and other employees is not only integral to the Debtor’s continued, uninterrupted

operations, but also essential to the orderly administration of this Chapter 11 case.

Accordingly, the Debtor submits that the proposed relief is in the best interests of

the Debtor’s estate.

        Furthermore, the Debtor requests that, to the extent of funds on deposit, all

applicable banks be directed to receive, process, honor and pay all checks presented for

payment and to honor all funds transfer requests made by the Debtor relating to the

payment of prepetition Taxes and Licensing Fees, whether or not such checks were

presented or funds transfer requests were submitted prior to, or subsequent to, the petition

date.   Further, the Debtor requests authority to issue postpetition checks, or affect

postpetition transfer requests, in replacement of any checks or funds transfer requests

with respect to its prepetition Taxes and Licensing Fees dishonored or denied as a

consequence of the commencement of this case.

I.      The Debtor Satisfies Bankruptcy Rule 6003

        Rule 6003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) provides that to the extent relief is necessary to avoid immediate and irreparable

harm, a bankruptcy court may approve a motion to pay a prepetition claim. Fed. R.

Bankr. P. 6003.     Here, the relief requested is necessary to avoid immediate and

irreparable harm to the Debtor’s estate for the reasons set forth above, and the Debtor

accordingly submits that Bankruptcy Rule 6003 has been satisfied.




                                             7
             Case: 20-12777      Doc: 13    Filed: 08/21/20    Page: 8 of 14




II.    Waiver of the Notice and Stay Requirements of Bankruptcy Rule 6004

       Pursuant to Bankruptcy Rule 6004(h), an order authorizing the use, sale, or lease

of property other than cash collateral is stayed until the expiration of fourteen (14) days

after entry of the order, unless the Court orders otherwise. Fed. R. Bankr. P. 6004(h).

Here, the Debtor requests that the Court make the order effective immediately upon

issuance of the order. Waiver is appropriate given that the failure to make payments to

the Taxing Authorities will cause significant disruption to the Debtor’s business, subject

the Debtor to fines, claims, or penalties, and threaten the viability of the Debtor’s

reorganization.

III.   Reservation of Rights

       Nothing contained herein is intended or shall be construed as (i) an admission as to

the validity of any claim against the Debtor, (ii) a waiver of the Debtor’s or any party in

interest’s right to dispute any claim, or (iii) an approval or assumption of any agreement,

contract, program, policy, or lease under Bankruptcy Code section 365. Likewise, if this

Court grants the relief sought herein, any payment made pursuant to the Court’s order is

not intended and should not be construed as an admission to the validity of any claim or a

waiver of the Debtor’s right to dispute such claim subsequently.

                                    CONCLUSION

       WHEREFORE, for the reasons stated herein, the Debtor respectfully requests that

this Court enter interim and final orders granting (a) the Debtor authorization to pay the




                                            8
             Case: 20-12777     Doc: 13    Filed: 08/21/20   Page: 9 of 14




prepetition Taxes and Licensing Fees, and (b) such other and further relief as the Court

deems appropriate. A proposed interim order is attached hereto as Exhibit A.

                                            Respectfully submitted,

                                            /s/ Clayton D. Ketter
                                            Robert N. Sheets, OBA No. 8152
                                            Clayton D. Ketter, OBA No. 30611
                                            Martin J. Lopez III, OBA No. 33555
                                            PHILLIPS MURRAH P.C.
                                            Corporate Tower, 13th Floor
                                            101 North Robinson Avenue
                                            Oklahoma City, OK 73102
                                            (405) 235-4100 - telephone
                                            (405) 235-4133 - facsimile
                                            rnsheets@phillipsmurrah.com
                                            cdketter@phillipsmurrah.com
                                            mjlopez@phillipsmurrah.com
                                            Proposed Attorneys for Debtor




                                           9
Case: 20-12777   Doc: 13   Filed: 08/21/20   Page: 10 of 14




                 EXHIBIT A
                Case: 20-12777   Doc: 13   Filed: 08/21/20    Page: 11 of 14




                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:

FLUID END SALES, INC. d/b/a FIVE                     Case No.
STAR RIG & SUPPLY CO., INC.,                         Chapter 11
                                                     Subchapter V
         Debtor.

           INTERIM ORDER ON DEBTOR’S EMERGENCY
       MOTION FOR INTERIM AND FINAL ORDERS GRANTING
   AUTHORIZATION TO PAY CERTAIN PREPETITION TAXES AND FEES

         This matter comes on for consideration based on the Debtor’s Emergency Motion

for Interim and Final Orders Granting Authorization to Pay Certain Prepetition Taxes and

Fees [Doc. ___] (the “Tax Motion”) filed by Debtor, Fluid End Sales, Inc., d/b/a Five Star

Rig & Supply Co., Inc. (the “Debtor”).1 The Court has jurisdiction to consider the Tax



         1
        Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Tax Motion.
01526562.DOCX
              Case: 20-12777     Doc: 13    Filed: 08/21/20     Page: 12 of 14




Motion, has considered the evidence and arguments regarding the Tax Motion, and finds

that the relief requested in the Tax Motion is necessary and in the best interests of the

Debtor and its estate.

         IT IS HEREBY ORDERED THAT:

         1.   The Tax Motion is GRANTED to the extent set forth herein on an interim

basis.

         2.   Any objection to the entry of a final order on the Tax Motion must be filed

and served on or before [_________]. A final hearing on the Tax Motion shall take place

on September 24, 2020, at 1:30 p.m., before the Honorable Janice D. Loyd, United States

Bankruptcy Judge, at the United States Bankruptcy Court, Western District of Oklahoma,

215 Dean A. McGee Ave., 9th Floor, Oklahoma City, Oklahoma 73102. If no response or

objection is timely filed, the Court may grant the relief requested without a hearing or

further notice.

         3.   The Debtor is authorized, but not directed, to make payments with respect to

its prepetition Taxes and Licensing Fees without further order of the Court and in

accordance with the Debtor’s prepetition practices and policies.

         4.   Banks and financial institutions are authorized to receive, process, honor, and

pay all checks, direct deposits, and funds transfer instructions relating to the Debtor’s

accounts and any other transfers that are related to prepetition Taxes and Licensing Fees

and the costs and expenses incident thereto; provided that sufficient funds are available in

the accounts to make such payments; provided further (i) that any such bank or financial

                                             2
             Case: 20-12777       Doc: 13     Filed: 08/21/20    Page: 13 of 14




institution may rely on the representations of the Debtor regarding which checks that were

drawn or instructions that were issued by the Debtor before the Petition Date should be

honored postpetition pursuant to this Order and (ii) that any such bank or financial

institution shall not have any liability to any party for relying on the representations of the

Debtor as provided herein.

       5.     The Debtor is authorized to issue postpetition checks, or affect postpetition

transfer requests, in replacement of any checks or funds transfer requests with respect to

its prepetition Taxes and Licensing Fees dishonored or denied as a consequence of the

commencement of this case.

       6.     The terms and conditions of this Order are immediately effective and

enforceable upon entry.

       7.     A copy of this Order shall be served on: (a) the parties having been given

notice of the Tax Motion; and (b) any party which has filed prior to such date a request for

notices with the Court.

       8.     The Debtor, its officers, employees, and agents are authorized to take or

refrain from taking such acts as are necessary and appropriate to implement and effectuate

the relief granted herein.

       9.     This Court shall retain jurisdiction over all matters arising from or related to

the interpretation and implementation of this Order.

       Findings of fact are based upon representation of counsel.

       IT IS SO ORDERED.

                                              3
          Case: 20-12777     Doc: 13     Filed: 08/21/20   Page: 14 of 14




                                     #   #   #

APPROVED:


/s/ Clayton D. Ketter
Robert N. Sheets, OBA No. 8152
Clayton D. Ketter, OBA No. 30611
Martin J. Lopez III, OBA No. 33555
PHILLIPS MURRAH P.C.
Corporate Tower, 13th Floor
101 North Robinson Avenue
Oklahoma City, OK 73102
(405) 235-4100 - telephone
(405) 235-4133 - facsimile
rnsheets@phillipsmurrah.com
cdketter@phillipsmurrah.com
mjlopez@phillipsmurrah.com
Proposed Attorneys for Debtor



APPROVED AS TO FORM:

/s/Marjorie J. Creasey
Marjorie J. Creasey, OBA #17819
OFFICE OF THE UNITED STATES TRUSTEE
215 Dean A. McGee Avenue, 4th Floor
Oklahoma City, OK 73102
(405) 231-5961
(405) 231-5958 (fax)
marjorie.creasey@usdoj.gov




                                         4
